Title: Enclosure: Elizabeth Hamilton to Angelica Church, [8 November 1789]
From: Hamilton, Elizabeth
To: Church, Angelica

[New York, November 8, 1789] 
My Very Dear beloved Angelica—I have seated my self to write to you, but my heart is so sadned by your Absence that it can scarsly dictate, my Eyes so filled with tears that I shall not be able to write you much but Remember Remember, my Dear sister of the Assurences of your returning to us, and do all you can to make your Absence short. Tell Mr. Church for me of the happiness he will give me, in bringing you to me, not to me alone but to fond parents sisters friends and to my Hamilton who has for you all the Affection of a fond own Brother. I can no more
Adieu Adieu.
E.H.
heaven protect you
